Citation Nr: 1620953	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  11-24 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for paralysis of the sciatic nerve of the left lower extremity. 

2. Entitlement to service connection for paralysis of the sciatic nerve of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's fiancé. 



ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel. 


INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1998 to June 2002. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Regional Office (RO) in Winston-Salem, North Carolina. 

The Board previously considered this appeal in June 2014, and remanded these issues for further development. That development was completed, and the case was returned to the Board for further appellate review.


FINDING OF FACT

Entitlements to service connection for sciatic of the right and left lower extremity were granted during the course of the appeal; thus there is no remaining case or controversy pertaining to the Veteran's claims. 


CONCLUSIONS OF LAW

1. As the benefit sought on appeal has been granted, there remains no case or controversy as to the issue of service connection for sciatica of the left lower extremity. 38 U.S.C.A. § 7105(d) (5) (West 2014); 38 C.F.R. § 20.101 (2015).

2. As the benefit sought on appeal has been granted, there remains no case or controversy as to the issue of service connection for sciatica of the right lower extremity. 38 U.S.C.A. § 7105(d) (5) (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). 

In an October 2014 rating decision, the RO granted entitlement to service connection for sciatic of the right and left lower extremities and assigned ratings of 20% for each. 

As a result, no case or controversy regarding these issue remains and there is no remaining allegation of error of fact or law for appellate consideration. 38 U.S.C.A. § 7105(d) (5). Accordingly, the Board is without jurisdiction to review the appeal with respect to these issues.


ORDER

Entitlement to service connection for sciatica of the left lower extremity is dismissed. 

Entitlement to service connection for sciatica of the right lower extremity is dismissed. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


